               Case 3:20-cr-00058-KAD Document 75 Filed 09/23/20 Page 1 of 1

                             UNITED STATES ATTORNEY’S OFFICE
                                 DISTRICT OF CONNECTICUT

                                      CHANGE OF PLEA

                                   Honorable Kari A. Dooley
                                   United States District Judge
                                   United States District Court
                                    915 Lafayette Boulevard
                                    Bridgeport, Connecticut

                                  Thursday, September 24, 2020
                                           2:30 P.M.


      UNITED STATES OF AMERICA             DOCKET NO. 3:20CR58 (KAD) RKALE

                    v.                     18 USC § 3 – COUNT ONE
                                           ACCESSORY AFTER THE FACT TO VCAR MURDER
      HENRY FLOY
      Audrey Felsen, Esq.                  PENALTY:
                                           MAXIMUM OF 15 YEARS OF IMPRISONMENT
                                           FINE OF $125,000
                                           SUPERVISED RELEASE OF NO MORE THAN 3 YRS
                                           SPECIAL ASSESSMENT OF $100.00

                                           18 USC § 2312 – COUNT TWO
                                           TRANSPORTATION OF STOLEN VEHICLE

                                           PENALTY:
                                           MAXIMUM OF 10 YEARS OF IMPRISONMENT
                                           FINE OF $250,000
                                           SUPERVISED RELEASE OF NO MORE THAN 3 YRS
                                           SPECIAL ASSESSMENT OF $100.00

TO:   HONORABLE KARI A. DOOLEY – UNITED STATES DISTRICT JUDGE
      HONORABLE WILLIAM I. GARFINKEL – UNITED STATES MAGISTRATE JUDGE

CC:   UNITED STATES ATTORNEY'S OFFICE - BRIDGEPORT, NEW HAVEN & HARTFORD
      UNITED STATES MARSHAL'S OFFICE – BRIDGEPORT
      UNITED STATES CLERK'S OFFICE - BRIDGEPORT
      UNITED STATES PROBATION OFFICE – BRIDGEPORT
      SPECIAL AGENT ERIN MCNAMARA – FEDERAL BUREAU OF INVESTIGATION
      AUDREY FELSEN, ESQ. – KOFFSKY & FELSEN, LLC
           1150 BEDFORD STREET, STAMFORD, CONNECTICUT 06905
